Citation Nr: 0842440	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for muscular strain of the low back, now characterized as 
degenerative disc disease of the lumbar spine, from August 
29, 2003, to July 12, 2005, and in excess of 40 percent 
from July 13, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from September 1986 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  From August 29, 2003, to July 12, 2005, the veteran's low 
back disorder was manifested by pain at a level up to 4 out 
of 10 in severity and temporary relief with epidural 
injections; objectively, X-rays of the lumbar spine did not 
show any obvious abnormalities, there was some lateral 
deviation of the spine, straight leg raising was negative, 
forward flexion of the lumbar spine was to 70 degrees, and 
extension was to 30 degrees.  

2.  From July 13, 2005, onward, the veteran's low back 
disorder has been manifested by difficulty sleeping and 
bending due to pain; objectively, X-rays showed degenerative 
disc disease of the lumbar spine, and forward flexion was to 
less than 30 degrees.  


CONCLUSION OF LAW

1.  From August 29, 2003, to July 12, 2005, the criteria for 
an initial rating in excess of 10 percent for the veteran's 
service-connected low back disability were not met.  38 
U.S.C.A. §§1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (2003), effective as of 
September 23, 2002; Diagnostic Codes 5235 to 5243 (2008), 
effective September 26, 2003.

2.  From July 13, 2005, onward, the criteria for an initial 
rating in excess of 40 percent for the veteran's service-
connected low back disability have not been met.  38 U.S.C.A. 
§§1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2003), effective as of September 
23, 2002; Diagnostic Codes 5235 to 5243 (2008), effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The veteran's claim herein arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim for benefits has been 
substantiated, additional notice is not required, and any 
defect in previous notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice, beyond that afforded in the context of the veteran's 
initial claim for service connection, is needed under the 
VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records and VA Medical Center (VAMC) records, and the veteran 
submitted private treatment records.  Further, he was 
afforded VA medical examinations in October 2003, July 2004, 
July 2005, and April 2006.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Initial Evaluation for Degenerative Disc Disease of the 
Lumbar Spine

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
This is particularly true when the current appeal arose from 
the initially assigned rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule which addresses spine disease, 
including intervertebral disc syndrome (IDS) under Diagnostic 
Code (DC) 5293.  See 67 Fed. Reg. 54, 345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (now codified at 38 
C.F.R. § 4.71a, DCs 5235-5243 (2008)), which changes became 
effective on September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

DC 5292 (in effect prior to Sept. 26, 2003) provided ratings 
based on limitation of motion of the lumbar spine.  Slight 
limitation of motion of the lumbar spine was to be rated 10 
percent disabling; moderate limitation of motion of the 
lumbar spine was to be rated 20 percent disabling; and severe 
limitation of motion of the lumbar spine was to be rated 40 
percent disabling.

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from Sept. 23, 2002, through 
September 25, 2003) provided that IDS (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results 
in the higher rating.  DC 5293 (in effect from Sept. 23, 
2002, through September 25, 2003) provided a 10 percent 
rating for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating for IDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating for IDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for IDS with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months. 38 C.F.R. § 
4.71a.

Notes following DC 5293 (in effect from Sept. 23, 2002, 
through Sept. 25, 2003) provided guidance in rating IDS.  
Note (1) provided that, for purposes of ratings under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Note (2) provided that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provided that, if IDS is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, rate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a.

The formula for rating IDS based on incapacitating episodes 
(effective Sept. 26, 2003) provides a 10 percent disability 
rating for IDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to DC 5243 (effective Sept. 26, 2003) provides that, 
for purposes of ratings thereunder, an incapacitating episode 
is a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if IDS is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In an August 2004 rating decision, the veteran was granted 
service connection for a muscular strain of the low back.  He 
was assigned a 10 percent evaluation, effective from August 
29, 2003, the day his claim for service connection had been 
received.  The veteran filed a Notice of Disagreement with 
the August 2004 rating decision.  A Statement of the Case was 
issued in April 2005, confirming that action.  In July 2005, 
an SSOC was issued, granting a 40 percent disability 
evaluation effective July 13, 2005, for the veteran's low 
back disability, recharacterized therein as degenerative disc 
disease of the lumbar spine.  

The veteran filed a statement in February 2006, contending 
that he is entitled to a yet higher initial evaluation for 
his low back disability.  

First, the Board will examine the medical evidence for the 
rating period prior to September 26, 2003, when changes in 
the rating system went into effect.  

Records from the Birmingham VA Medical Center (VAMC) from 
November 1998 to June 2003 show that the veteran was treated 
for low back pain fairly consistently from 2000 forward.  X-
rays of the lumbar spine from December 2002 showed no obvious 
abnormality, other than some joint space narrowing at T10-
T11.  At that time, he was able to stand upright but 
preferred to "lean left," causing lateral deviation of the 
spine.  There was significant paraspinal spasm on the right 
side, with a negative straight leg raising.  The veteran was 
prescribed Tylenol #3 and Flexeril, and was told not to do 
any heavy lifting.  

In March 2003, the veteran sought treatment at the Birmingham 
VAMC for recurrence of low back pain on the left side, 
reporting that the pain was at a level of 4 on a scale of 1-
to-10.  He said the pain was relieved by lying flat and after 
physical therapy, although there was no relief with 
medication.  He was placed on light duty work restrictions.  
Medical records from Health South show the veteran received 
at least 2 lumbar epidural injections in March and April 
2003.  

Applying the rating system in effect prior to September 26, 
2003, the Board finds that the veteran does not meet the 
criteria for the next higher disability rating of 20 percent.  
Under DC 5292 for limitation of motion, there was no showing 
of moderate limitation of the lumbar spine.  There was slight 
limitation of motion noted, in that the veteran leaned to one 
side and was placed on light duty work restrictions.  
However, these restrictions are consistent with the 10 
percent evaluation assigned at the time.  Further, the 
evidence does not show that the veteran was incapacitated as 
required for a higher evaluation under DC 5293 for IDS.  
Indeed, the records show he was restricted from lifting and 
placed on light duty restrictions, but was not confined to 
bed rest.  Thus, the criteria for a higher evaluation under 
the old rating system for the rating period prior to 
September 26, 2003, have not been met.  

Next, the Board considers the medical evidence following the 
change in the Rating Schedule for disorders of the spine 
effective September 26, 2003, until July 13, 2005, when the 
veteran's disability rating was increased from 10 to 40 
percent.  

The veteran was afforded a VA examination in October 2003.  
He reported temporary relief with nerve block injections and 
no symptoms of radiculopathy.  Further, he reported 
difficulty lying on his back due to pain, and stated he was 
unable to do sit-ups and run as required by his military 
Reserve physical training.  On physical examination, he could 
do lumbar flexion to 70 degrees, and extension to 30 degrees.  
No lateral flexion or rotation measurements were provided in 
the examination report.  The examiner assessed low back pain, 
primarily muscular, with mild degenerative disc disease and 
mild to moderate loss of function due to pain.  
  
In July 2004, the VA examiner saw the veteran again, this 
time providing only a brief opinion in his report.  
Specifically, the examiner stated the veteran's low back pain 
was primarily muscular in origin, and that the minimal 
degenerative disc disease at L2-L3 was at least as likely as 
not related to his low back pain, but was of "no 
significance."  

Throughout 2004, the veteran continued to treat for low back 
pain at the Birmingham VAMC.  In September of that year, the 
doctor assessed "low back pain, muscle strain/spasm" and 
continued to prescribed medication.  The doctor also 
instructed the veteran to avoid heavy lifting and other 
repetitive movements which would worsen his back pain, but 
encouraged the veteran to return to work.  In December, the 
veteran stated his back pain was at a level of 1 or 2 out of 
10 in severity.  

Based upon the medical evidence during this portion of the 
rating period on appeal, and applying the new rating system 
for spine disorders, the Board finds that the criteria for an 
evaluation higher than 10 percent have not been met.  Flexion 
was greater than 60 degrees, and there was no indication that 
the veteran was placed on bed rest or was unable to work.  
Thus, the preponderance of the evidence shows a disability 
picture most consistent with the assigned 10 percent rating.    

Next, the Board considers the remainder of the rating period 
on appeal, on and after July 13, 2005, during which time the 
veteran has been assigned an evaluation of 40 percent.

The veteran was afforded another VA examination in July 2005, 
at which he reported worsening back pain over the past 2 
years.  He said he had difficulty sleeping and putting on his 
socks and shoes, and was significantly limited in bending.  
He had received 3 or 4 epidural injections per year in the 
last 2 years, which helped for 2 weeks, but then symptoms 
would recur.  He stated his pain was at a constant level of 5 
out of 10 in severity, and that he had intermittent pain 
radiating down his left leg, at least once weekly.  On 
physical examination, forward flexion was 30 degrees, 
extension was 15 degrees, lateral flexion was 20 degrees 
bilaterally, and rotation was 20 degrees bilaterally.  The 
examiner stated that on repetitive testing, there was no 
further loss of motion due to pain, weakness, fatigue, or 
incoordination.  X-rays were taken and revealed mild 
discogenic degenerative narrowing at L3-L4 and L4-L5.  The 
examiner assessed degenerative disc disease of the lumbar 
spine, opining that the veteran's complaints of back pain 
were at least as likely as not caused by his degenerative 
disc disease.  

Submitted records show that the veteran received epidural 
injections at the Brookwood Medical Center, by Pain 
Management Services, Inc., in January and February 2006.  

At a fourth VA examination, in April 2006, the veteran 
reported increased back pain since the last July 2005 VA 
examination, although he described the severity of the pain 
as a 5 out of 10, the same level reported at the previous 
examination.  He reported occasional pain flare-ups that 
reached a severity level of 9 out of 10.  He continued his 
job as a custodian for a school district, but said he had to 
take more frequent breaks and was not able to do the lifting 
required by his job.  On clinical evaluation, the veteran was 
noted to have a mildly antalgic and stiff gait, and was using 
a crutch to support himself when ambulating.  There was some 
tightening of the lumbar paraspinous muscles when attempting 
testing of range of motion.  Forward flexion was to 20 
degrees, extension was 10 degrees, lateral flexion was 5 
degrees, and rotation was 20 degrees.  There was no further 
loss of motion due to pain, weakness, fatigue, or 
incoordination on repetitive testing.  The examiner assessed 
degenerative joint disease of the lumbar spine with radicular 
pain into the left leg.     

In July 2008, the Board received records showing two 
additional epidural injections of anesthetic medication into 
the veteran's lumbar spine at the Brookwood Medical Center, 
by Pain Management Services, Inc., in January and May 2008.  
These documents post-dated the SOC and SSOC, but were 
accompanied by a waiver of initial review by the RO.

Based upon the foregoing, the Board finds that the criteria 
for an evaluation in excess of 40 percent for the rating 
period including and subsequent to July 13, 2005, have not 
been met.  Namely, under the General Rating Formula for 
Diseases and Injuries of the Spine, flexion testing falls 
within the range of the 40 percent rating category, and there 
was no demonstration of ankylosis of the entire thoracolumbar 
spine, a criterion for the next higher evaluation.  Further, 
there was no evidence that the veteran was placed on bed rest 
by his physicians so as to warrant a higher rating under DC 
5243 for IDS.  

The Board has also considered whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  
However, there is no evidence that additional limitation was 
caused by these factors.  While the October 2003 VA examiner 
noted mild to moderate loss of function due to pain, the 
veteran's range of motion at the time of that examination was 
well within the criteria for the assigned 10 percent 
evaluation.  Further, the July 2005 and April 2006 VA 
examiner noted there was no increased loss of motion based on 
the DeLuca factors of pain, fatigue, or incoordination.  

The Board has also considered whether any alternate 
diagnostic codes might serve as a basis for an increased 
rating.  In this regard, X-rays of the lumbar spine from July 
2005 showed mild discogenic degenerative narrowing at L3-L4 
and L4-L5.  Diagnostic Code 5003 addresses degenerative 
arthritis.  However, the highest evaluation under that Code 
is 20 percent.  Thus, DC 5003 would not allow for a higher 
evaluation as the veteran was assigned a 40 percent rating at 
that time.  There are no other applicable diagnostic codes 
available for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the April 
2006 VA examiner recorded radicular pain in the left leg, 
consistent with the veteran's reports of intermittent leg 
pain.  However, further testing was not done to confirm the 
presence of radiculopathy, and there was no specific nerve 
involvement identified.  Thus, an additional separate rating 
is not applicable here.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's lumbar spine 
disability for the portion of the rating period on appeal 
prior to July 13, 2005.  Further, the evidence does not 
support an evaluation in excess of 40 percent for the rating 
on and after that date.  As above, where the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is not applicable. 

Finally, we note that, although the veteran has occasionally 
been placed on light duty work restrictions during the rating 
period on appeal, the evidence shows that he continued to 
work in his normal job.  Further, the overall evidence does 
not reflect that the disability at issue has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, remand for referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected low back disability from August 
29, 2003, to July 12, 2005, is denied.

Entitlement to an evaluation in excess of 40 percent for the 
veteran's service-connected low back disability from July 13, 
2005, is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


